                  UNITED STATES DISTRICT COURT
                             FOR THE
                       DISTRICT OF VERMONT


JANET JENKINS                       :
                                    :
          v.                        :   Case No. 2:12-cr-184
                                    :
KENNETH L. MILLER ET. AL.,          :
                                    :
          Defendants.               :

  OPINION AND ORDER: PLAINTIFFS’ MOTIONS TO AMEND THE DISCOVERY
    SCHEDULE AS TO DEADLINES FOR INTERROGATORIES / REQUESTS TO
   PRODUCE (ECF 431), PLAINTIFFS’ MOTION TO AMEND THE DISCOVERY
      SCHEDULE AS TO THE NUMBER OF DEPOSITIONS PLAINTIFFS ARE
  PERMITTED (ECF 432), AND DEFENDANTS’ MOTION TO STAY DISCOVERY
                        DEADLINES (ECF 440)


     Plaintiff Janet Jenkins, for herself and as next friend of

her daughter Isabella Miller-Jenkins, has brought suit against

several individuals and organizations, alleging that they

kidnapped and conspired to kidnap Isabella. Plaintiffs assert

claims of commission of, and conspiracy to, commit an

intentional tort of kidnapping and conspiracy to violate civil

rights under 42 U.S.C. § 1985(3).

     Plaintiffs have filed a motion to amend the discovery

schedule as to deadlines for interrogatories and requests to

produce (ECF 431) in order to correct a typographic error in the

Court’s Final Discovery Schedule/Order (ECF 425). ECF 431.

Plaintiffs have also filed a motion to amend the Final Discovery

Schedule/Order as to the number of depositions they are

                                1
permitted. ECF 432. Finally, Defendants have filed a motion to

stay the court’s discovery deadlines pending this Court’s

decision as to Gravel & Shea PC’s motion to withdraw as counsel.

ECF 435, 449.

       For the following reasons, Plaintiffs’ motion to clarify

the discovery schedule as to deadlines for interrogatories and

requests to produce (ECF 431) is granted, and Plaintiffs’ motion

to amend the discovery schedule as to the number of depositions

they are permitted ECF 432) is granted.

       In light of this Court’s decision to grant Gravel & Shea

PC’s motion to withdraw as counsel, giving Defendants 30 days

from the date of that order to obtain new counsel, the Court

orders Plaintiffs and Defendants to submit one modified proposed

discovery schedule within 60 days of this Order (by February 6,

2020), which should reflect any proposed changes to the schedule

that they deem necessary and agree upon after conferral. As

such, Defendants’ expedited motion to stay discovery deadlines

pending a decision (ECF 440) is denied as moot.

                             DISCUSSION

  I.     Plaintiffs’ motion to clarify the discovery schedule as
         to deadlines for interrogatories and requests to produce
         (ECF 431) is granted.
         First, Plaintiffs have filed a motion to amend the

  discovery schedule as to deadlines for interrogatories and

                                  2
  requests to produce (ECF 431) in order to correct a

  typographic error in the Court’s Final Discovery

  Schedule/Order (ECF 425). In paragraph 1 of the November 25

  Discovery Schedule/Order, the Court made a typographic error

  in stating that the deadline to serve all interrogatories and

  requests for production was “January 20, 2019” instead of

  “January 20, 2020”, which is the correct deadline. Hence, the

  Court grants Plaintiffs’ motion to amend the Court’s Discovery

  Schedule/Order (ECF 425) to reflect a corrected deadline of

  January 20, 2020 to serve all interrogatories and requests for

  production.

  II.   Plaintiffs’ motion to amend the discovery schedule as to
        the number of depositions they are permitted (ECF 432) is
        granted.

     Plaintiffs have also filed a motion to amend the Final

Discovery Schedule/Order as to the number of depositions they

are permitted. ECF 432. In their motion, Plaintiffs cite an

outstanding disagreement between the parties as to whether they

are permitted to conduct depositions of each Defendant as well

as ten nonparty individuals, or whether they are only permitted

a sum total of ten depositions. ECF 432 1-3.

     Pursuant to Fed. R. Civ. P. Rule 30(a)(2)(A)(i), “a party

must obtain leave of court, and the court must grant leave to

the extent consistent with Rule 26(b)(1) and (2), if the parties

                                3
have not stipulated to the deposition and . . . the deposition

would result in more than 10 depositions being taken” by the

plaintiffs or defendants. Fed. R. Civ. P. Rule 30(a)(2)(A)(i).

According to Rule 26(b)(1) and (2), parties may obtain discovery

of non-privileged matters relevant to any party's claim or

defense so long as they are proportional to the needs of the

case. Fed. R. Civ. P. 26(b)(1).

     Plaintiffs have successfully shown that an additional ten

nonparty depositions would serve the evidentiary needs of the

case. As they argue, this is a complex case involving

allegations of a broad conspiracy involving many individuals.

ECF 432 at 5. The ten nonparty depositions that Plaintiffs have

outlined in their motion are all relevant to central claims in

this litigation. ECF 432 at 5-6. Moreover, Plaintiffs are

limiting their request for additional depositions to ten

nonparty individuals, which is a reasonably contained quantity

proportional to the needs of this case. As such, Plaintiffs’

motion is granted.

  III. Plaintiffs and Defendants are ordered to submit a single
       modified proposed discovery schedule to the Court within
       60 days of this Order

     Finally, Defendants have filed a motion to stay the court’s

discovery deadlines pending this Court’s decision as to Gravel &

Shea PC’s motion to withdraw as counsel. ECF 435, 449. More

                                  4
specifically, Defendants ask “that the Court stay all discovery

and deadlines in this matter until after the Court has

considered Gravel & Shea’s motion for leave to withdraw, and if

granted, for at least 30 days after the entry of appearance of

replacement counsel.” ECF 440 at 3. Defendants make this request

to allow replacement counsel sufficient time to engage in the

ongoing discovery process. ECF 440 at 1-2. Plaintiffs have not

voiced any apparent objection to this request. ECF 440 at 2. On

January 6, 2020, this Court granted Gravel & Shea PC’s motion to

withdraw as counsel by text order. ECF 449.

     This Court recognizes and appreciates the obstacles posed

by withdrawal of defense counsel to the timely completion of

discovery as set out by the current Schedule/Order. The Court

also recognizes the importance of moving along the discovery

process with a finalized set of deadlines, especially

considering the numerous changes in the discovery schedule that

have occurred thus far in this litigation. In an effort to

minimize further back-and-forth regarding discovery, the Court

orders Defendants and Plaintiffs to submit one modified proposed

discovery schedule within 60 days of this Order (by February 7,

2020), which should reflect any proposed changes to the current

discovery deadlines (set out in the Court’s Final Discovery

Schedule/Order (ECF 425)) that they deem necessary and agree

upon after conferral. In the event that the parties are not able

                                5
to agree on a Final Amended Discovery Schedule/Order within 60

days, this Court will hold a hearing to facilitate final

agreement. This Order renders Defendants’ expedited motion to

stay discovery deadlines pending a decision (ECF 440) moot.

Hence, Defendants’ motion is denied.

                           CONCLUSION

     For the aforementioned reasons, Plaintiffs’ motion to

clarify the discovery schedule as to deadlines for

interrogatories and requests to produce (ECF 431) is granted,

Plaintiffs’ motion to amend the discovery schedule as to the

number of depositions they are permitted (ECF 432) is granted,

and Defendants’ expedited motion to stay discovery deadlines

pending a decision (ECF 440) is denied as moot. The Court

further orders Plaintiffs and Defendants to submit one modified

proposed discovery schedule within 60 days of this Order

(February 7, 2020), which should reflect any proposed changes to

the current discovery deadlines.

     DATED at Burlington, in the District of Vermont, this 7th

day of January, 2020.

                              /s/ William K. Sessions III
                              William K. Sessions III
                              District Court Judge




                                   6
